NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lip to contact the mouth of the cup” (claims 1 and 11) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Figures 4 and 5 instead appear to show the lip of the upper section not to be in contact with the mouth of the cup.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Objections
Claims 1, 4, 11 and 14 are objected to because of the following informalities:  it appears that “therethough” should be ---therethrough---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thermo-resilient" in claims 8 and 18 is a relative term which renders the claim indefinite.  The term "thermo-resilient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the term is not adequately defined, the examiner interprets the term broadly for purposes of applying the prior art. Any type of plastic material is considered to possess some degree of thermal resilience. 
Regarding claim 11, “the syringe holder” in line 2 has insufficient antecedent basis. It is unclear if “a syringe holder” in line 4 refers to the same holder as previously recited in line 2. Furthermore, said claim recites the limitation "centrifuge" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "centrifuge" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected for the same reason due to their dependency upon said claim. 
Regarding claims 12-20, the preamble does not match the preamble of claim 11, upon which said claims depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (U.S. Patent Application Pub. No. 2016/0158716) in view of Lynn et al. (U.S. Patent Application Pub. No. 2021/0106262) and Piramoon et al. (U.S. Patent No. 8,211,002).
Regarding claim 1, Vos et al. discloses a syringe holder 37 for holding a syringe 38 in a centrifuge, the syringe having a plunger-end and a nipple-end, the syringe holder holding the syringe nipple-end upwardly, comprising: a cup having a cup seat, a wall, a bore, a mouth; a lower support having a upper surface and a lower surface, the lower support sized to slide into the cup and the lower support supporting the plunger-end of the syringe; an upper support having lower section and an upper section, and having a channel therethrough, the channel therethrough co-axial with the lower support 

    PNG
    media_image1.png
    448
    897
    media_image1.png
    Greyscale

Lynn et al. discloses an upper section 50 with a lip, the lip having a outer diameter larger than the inner diameter of the mouth of the cup, an lower section 54 having an outer diameter that is less than the inner diameter of the bore of the of the cup 42 and sized to permit the upper support to slide at least partially into the cup and the lip to contact the mouth of the cup and support the upper support in the cup (Fig. 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the syringe holder of Vos et al. with 
Piramoon et al. discloses a support 80 and/or 102, the support supporting the cup 70 in the centrifuge (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the holder of Vos et al. with the support of Piramoon et al. for the purpose of retaining the buckets on the pins as the buckets rotate toward a generally horizontal orientation (col. 4 lines 22-57).
Regarding claim 11, Vos et al. discloses a method of centrifuging a syringe 38, the syringe having a plunger-end and a nipple-end, the syringe holder 37 holding the syringe nipple-end upwardly, comprising: selecting a syringe holder 37 having a cup having a cup seat, a wall, a bore, a mouth, and; a lower support having a upper surface and a lower surface, the lower support sized to slide into the cup and the lower support supporting the plunger-end of the syringe; an upper support having lower section and an upper section, and having a channel therethrough, the channel therethrough co-axial with the lower support and the bore of the cup, the lower section having an outer diameter that is less than the inner diameter of the bore of the of the cup and sized to permit the upper support to slide at least partially into the cup; and, whereby the upper support and the lower support support the syringe with the needle-end upwardly in the cup during centrifuging (see annotated Fig. 4 above; paras. [0104]-[0108]), but does not disclose a support, the support supporting the cup in the centrifuge; an upper section with a lip, the lip having a outer diameter larger than the inner diameter of the mouth of 
Lynn et al. discloses an upper section 50 with a lip, the lip having a outer diameter larger than the inner diameter of the mouth of the cup, an lower section 54 having an outer diameter that is less than the inner diameter of the bore of the of the cup 42 and sized to permit the upper support to slide at least partially into the cup and the lip to contact the mouth of the cup and support the upper support in the cup (Fig. 3). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Vos et al. with the lip and lower section of Lynn et al. for the purpose of a close-fitting or conforming and guiding receipt into the open end of the body when the lid is closed over the open end of the body (para. [0048]).
Piramoon et al. discloses a support 80 and/or 102, the support supporting the cup 70 in the centrifuge (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Vos et al. with the support of Piramoon et al. for the purpose of retaining the buckets on the pins as the buckets rotate toward a generally horizontal orientation (col. 4 lines 22-57).

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (U.S. Patent Application Pub. No. 2016/0158716) in view of Chulay et al. (U.S. Patent No. 4,400,166) and Piramoon et al. (U.S. Patent No. 8,211,002).
Regarding claim 1, Vos et al. discloses a syringe holder 37 for holding a syringe 38 in a centrifuge, the syringe having a plunger-end and a nipple-end, the syringe holder holding the syringe nipple-end upwardly, comprising: a cup having a cup seat, a wall, a bore, a mouth; a lower support having a upper surface and a lower surface, the lower support sized to slide into the cup and the lower support supporting the plunger-end of the syringe; an upper support having lower section and an upper section, and having a channel therethrough, the channel therethrough co-axial with the lower support and the bore of the cup, the lower section having an outer diameter that is less than the inner diameter of the bore of the of the cup and sized to permit the upper support to slide at least partially into the cup; whereby the upper support and the lower support support the syringe with the needle-end upwardly in the cup during centrifuging (see annotated Fig. 4 below), but does not disclose a support, the support supporting the cup in the centrifuge; an upper section with a lip, the lip having a outer diameter larger than the inner diameter of the mouth of the cup, the lip to contact the mouth of the cup and support the upper support in the cup.

    PNG
    media_image1.png
    448
    897
    media_image1.png
    Greyscale

A Figure 4 of Vos et al.
Chulay et al. discloses an upper section 32 with a lip, the lip having a outer diameter larger than the inner diameter of the mouth of the cup, an lower section having an outer diameter that is less than the inner diameter of the bore of the of the cup and sized to permit the upper support to slide at least partially into the cup and the lip to contact the mouth of the cup and support the upper support in the cup (see annotated Fig. 4 below). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the syringe holder of Vos et al. with the lip and lower section of Chulay et al. for the purpose of providing a threaded cap (col. 3 lines 19-23).

    PNG
    media_image2.png
    302
    688
    media_image2.png
    Greyscale

B Figure 4 of Chulay et al.
Piramoon et al. discloses a support 80 and/or 102, the support supporting the cup 70 in the centrifuge (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the holder of Vos et al. with the support of Piramoon et al. for the purpose of retaining the buckets on the pins as the buckets rotate toward a generally horizontal orientation (col. 4 lines 22-57).
Regarding claim 11, Vos et al. discloses a method of centrifuging a syringe 38, the syringe having a plunger-end and a nipple-end, the syringe holder 37 holding the syringe nipple-end upwardly, comprising: selecting a syringe holder 37 having a cup having a cup seat, a wall, a bore, a mouth; a lower support having a upper surface and a lower surface, the lower support sized to slide into the cup and the lower support supporting the plunger-end of the syringe; an upper support having lower section and an upper section, and having a channel therethrough, the channel therethrough co-axial with the lower support and the bore of the cup, the lower section having an outer diameter that is less than the inner diameter of the bore of the of the cup and sized to 
Chulay et al. discloses an upper section 32 with a lip, the lip having a outer diameter larger than the inner diameter of the mouth of the cup, an lower section having an outer diameter that is less than the inner diameter of the bore of the of the cup and sized to permit the upper support to slide at least partially into the cup and the lip to contact the mouth of the cup and support the upper support in the cup (see annotated Fig. 4 above). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method Vos et al. with the lip and lower section of Chulay et al. for the purpose of providing a threaded cap (col. 3 lines 19-23).
Piramoon et al. discloses a support 80 and/or 102, the support supporting the cup 70 in the centrifuge (Fig. 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Vos et al. with the support of Piramoon et al. for the purpose of retaining the buckets on the pins as the buckets rotate toward a generally horizontal orientation (col. 4 lines 22-57).
Regarding claims 2 and 12, Vos et al. does not disclose an intermediate section between the upper section and the lower section of the upper support. 
Chulay et al. discloses an intermediate section between the upper section and the lower section of the upper support (see annotated Fig. 4 above). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the syringe holder and method of Vos et al. with the lip and lower section of Chulay et al. for the purpose of providing a threaded cap (col. 3 lines 19-23).
Regarding claims 3 and 13, Vos et al. discloses the lower support having a seat (top part of element 43 in Fig. 4). 
Regarding claims 4 and 14, Vos et al. discloses the lower section having a bore therethrough (Fig. 4).
Regarding claims 5 and 15, Vos et al. does not disclose a slide, wherein a portion of the centrifuge is slidably received by the slide and supports the cup within the centrifuge. 
Piramoon et al. discloses a slide 102, wherein a portion of the centrifuge is slidably received by the slide and supports the cup within the centrifuge. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the syringe holder and method of Vos et al. with the slide of Piramoon et al. for the purpose of retaining the buckets on the pins as the buckets rotate toward a generally horizontal orientation (col. 4 lines 22-57).
Regarding claims 6 and 16, Vos et al. discloses a centrifuge (para. [0020]).
Regarding claims 7 and 17, Vos et al. discloses wherein the centrifuge can centrifuge one or more syringes (para. [0050]).
Regarding claims 10 and 20, Vos et al. discloses the mouth of the cut is circular or oval (Fig. 3; paras. [0049] and [0050]).

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (U.S. Patent Application Pub. No. 2016/0158716) in view of Chulay et al. (U.S. Patent No. 4,400,166) and Piramoon et al. (U.S. Patent No. 8,211,002), as applied to claim 7 and 17 respectively, and further in view of Lynn et al. (U.S. Patent Application Pub. No. 2021/0106262).
Regarding claims 8, 9, 18 and 19, modified Vos et al. does not explicitly disclose forming the upper support or the lower support from a thermo-resilient plastic; forming the upper support or the lower support from a plastic, a thermos-resilient plastic or a ceramic material.
Lynn et al. discloses forming the upper support or the lower support from a thermos-resilient plastic; forming the upper support or the lower support from a plastic, a thermo-resilient plastic or a ceramic material (para. [0050]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the syringe holder and method of modified Vos et al. for the purpose of molding one or more components of the sample tube holder (para. [0050]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774